DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed, 09/06/2022, in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Response to Amendment / Arguments
The response, filed 08/01/2022, has been entered. Claims 5 and 15 are cancelled. Claims 1-4, 6-14, and 16-20 are pending. Applicant’s arguments regarding claims 1-4, 6-14, and 16-20 have been fully considered, but are moot due to a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 20130233079 A1, prior art of record) in view of Ding et al. (CN 106405760 A - all citations are to the attached English translation).Regarding claim 1:Swartz teaches (FIGS. 7A-7B) a system for use with a structure having a portion thereof disposed on a surface, said system comprising:
a conduit (704 - [0062]) operable to be associated with the structure (e.g. 700 / 706) and being disposed in a direction normal to the surface; 
a sensor system (710) affixed to said conduit (704) and being operable to detect at least one of when a first portion of sediment on the surface and surrounding the structure is removed from a first area around the structure and when a second portion of sediment is deposited around the structure; and 
a controller (e.g. [0060]) in communication with said sensor system, 
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, an initial length Li, of said conduit is disposed below the surface of the sediment on the surface and surrounding the structure at an initial time, and wherein when said sensor system is operable to detect when the second portion of sediment is deposited around the structure, the initial length, Li, of said conduit is disposed above the surface at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])Swartz fails to teach:
wherein said sensor system comprises at least one of a light sensor, a temperature sensor, and an acceleration sensor
wherein said sensor system further comprises an actuator operable to actuate said at least one of said light sensor, said temperature sensor, and said acceleration sensor, wherein said actuator comprises a thermal actuator when said sensor system comprises a temperature sensor, wherein said actuator comprises a light source when said sensor system comprises a light sensor, wherein said actuator comprises one of a vibrator device and an elastic structure when said sensor system comprises an acceleration sensor, and wherein said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure based on a change in a response to an actuation of said sensor by said actuatorDing teaches:
wherein said sensor system comprises at least one of a light sensor, a temperature sensor ([0002], [0009], [0017], [0024]), and an acceleration sensor 
wherein said sensor system further comprises an actuator operable to actuate said at least one of said light sensor, said temperature sensor ([0002], [0009], [0017], [0024] - the actuator being the heating wire), and said acceleration sensor, wherein said actuator comprises a thermal actuator when said sensor system comprises a temperature sensor ([0002], [0009], [0017], [0024] - the actuator being the heating wire), wherein said actuator comprises a light source when said sensor system comprises a light sensor, wherein said actuator comprises one of a vibrator device and an elastic structure when said sensor system comprises an acceleration sensor, and wherein said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure based on a change in a response to an actuation of said sensor by said actuator ([0017], [0024], [0027])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the actuator(s) and temperature sensor(s) of Ding instead of, or in addition to, the sensors of Swartz to allow for easier detection of the water/sediment level when the water is still or has laminar flow (Swartz - [0050]). Additionally/alternatively, one would be motivated to use the sensor(s) of Ding instead of, or in addition to, the sensor(s) of Swartz as they are art-recognized equivalent sensors for determining whether sediment or liquid/water is present.
Regarding claim 2:Swartz and Ding teach all the limitations of claim 1, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein said sensor system comprises a first sensor (sensors 710), 
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, said first sensor is affixed on said conduit so as to be disposed at the initial length, Li, below the surface of the surrounding sediment at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), and 
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, said first sensor is operable to detect when the portion of the surrounding sediment is removed from the area around the structure by detecting when a first portion of the surrounding sediment is removed from an area around said first sensor (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 3:Swartz and Ding teach all the limitations of claim 2, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein said sensor system additionally comprises a second sensor (sensors 710), 
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, said second sensor is affixed on said conduit so as to be disposed at a second length, Ls, below the sediment at the initial time, (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, Li < Ls, and wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, said second sensor is operable to detect when the portion of the surrounding sediment is removed from the area around the structure by detecting when a second portion of the surrounding sediment is removed from an area around said second sensor (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 4:Swartz and Ding teach all the limitations of claim 1, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein said sensor system comprises a sensor selected from a group of sensors consisting of motion sensors, position sensor, displacement sensor, tilt sensors, force sensors, flow sensors, ultrasonic sensors, magnetic sensor, magneto-resistive sensor, photo sensors, vibrating wire sensors, linear elastic structure sensors and pressure sensors (e.g. [0026]-[0027])
     The examiner notes that Ding teaches the use of optical fiber temperature sensors in conjunction with a DTS demodulator. Thus Ding inherently teaches or renders obvious what may be interpreted under BRI as “photo sensors” (i.e. that which receives the optical signals and translates them into electrical signals or the temperature signals used in the calculation of the environmental coefficient in [0028]). 
Regarding claim 6:Swartz and Ding teach all the limitations of claim 1, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, said sensor system is operable to provide a removal-depth signal to said controller, the removal-depth signal being based on the portion of the sediment that is removed from the area around said sensor system when the portion of the surrounding sediment is removed from the area around said sensor system (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), and 
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, said controller comprises a comparing component operable to output a warning signal based on the removal-depth signal and a predetermined threshold (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 8:Swartz and Ding teach all the limitations of claim 1, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein said sensor system comprises a first sensor (sensors 710), 
wherein when said sensor system is operable to detect when the second portion of sediment is deposited around the structure, said first sensor is affixed on said conduit so as to be disposed at the initial length, Li, above the surface at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), and 
wherein when said sensor system is operable to detect when the second portion of sediment is deposited around the structure, said first sensor is operable to detect when the second portion of sediment is deposited around the structure (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 9:Swartz and Ding teach all the limitations of claim 8, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein said sensor system additionally comprises a second sensor (sensors 710), 
wherein when said sensor system is operable to detect when the second portion of sediment is deposited around the structure, said second sensor is affixed on said conduit so as to be disposed at a second length, Ls, above the surface at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), 
wherein when said sensor system is operable to detect when a second portion of sediment is deposited around the structure, Li < Ls, (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]) and 
wherein when said sensor system is operable to detect when the second portion of sediment is deposited around the structure. said second sensor is operable to detect when the second portion of sediment is deposited around the structure around the structure by detecting when a third portion of sediment is deposited around said second sensor (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 10:Swartz and Ding teach all the limitations of claim 1, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein when said sensor system is operable to detect when the second portion of sediment is deposited around the structure, said sensor system is operable to provide a deposit-depth signal to said controller, the deposit-depth signal being based on the second portion of the sediment that is deposited around the structure when the second portion of the sediment is deposited around the structure (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), and 
wherein when said sensor system is operable to detect when the second portion of sediment is deposited around the structure, said controller comprises a comparing component operable to output a warning signal based on the deposit-depth signal and a predetermined threshold (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 11:Swartz teaches (FIGS. 7A-7B) a method comprising:
affixing a sensor system (710) to a conduit (704 - [0062]); 
associating the conduit with a structure (e.g. 700 / 706), having a portion thereof disposed on surface, such that the conduit is disposed in a direction normal to the surface; 
detecting, via the sensor system, at least one of when a first portion of sediment on the surface and surrounding the structure is removed from a first area around the structure and when a second portion of sediment is deposited around the structure (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]); and 
wherein when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, an initial length, Li, of the conduit is disposed below the surface of the sediment on the surface and surrounding the structure at an initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), and 
wherein when the sensor system is operable to detect when the second portion of sediment is deposited around the structure, the initial length, Li, of the conduit is disposed above the surface at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])Swartz fails to teach:
wherein the sensor system comprises at least one of a light sensor, a temperature sensor, and an acceleration sensor
wherein said sensor system further comprises an actuator operable to actuate said at least one of said light sensor, said temperature sensor, and said acceleration sensor, wherein said actuator comprises a thermal actuator when said sensor system comprises a temperature sensor, wherein said actuator comprises a light source when said sensor system comprises a light sensor, wherein said actuator comprises one of a vibrator device and an elastic structure when said sensor system comprises an acceleration sensor, and wherein said detecting when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure is based on a change in a response to an actuation of the sensor by the actuatorDing teaches:
wherein the sensor system comprises at least one of a light sensor, a temperature sensor ([0002], [0009], [0017], [0024]), and an acceleration sensor 
wherein said sensor system further comprises an actuator operable to actuate said at least one of said light sensor, said temperature sensor ([0002], [0009], [0017], [0024] - the actuator being the heating wire), and said acceleration sensor, wherein said actuator comprises a thermal actuator when said sensor system comprises a temperature sensor ([0002], [0009], [0017], [0024] - the actuator being the heating wire), wherein said actuator comprises a light source when said sensor system comprises a light sensor, wherein said actuator comprises one of a vibrator device and an elastic structure when said sensor system comprises an acceleration sensor, and wherein said detecting when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure is based on a change in a response to an actuation of the sensor by the actuator ([0017], [0024], [0027])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the actuator(s) and temperature sensor(s) of Ding instead of, or in addition to, the sensors of Swartz to allow for easier detection of the water/sediment level when the water is still or has laminar flow (Swartz - [0050]). Additionally/alternatively, one would be motivated to use the sensor(s) of Ding instead of, or in addition to, the sensor(s) of Swartz as they are art-recognized equivalent sensors for determining whether sediment or liquid/water is present.
Regarding claim 12:Swartz and Ding teach all the limitations of claim 11, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein the sensor system comprises a first sensor (sensors 710), 
wherein when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, the first sensor is affixed on the conduit so as to be disposed at the initial length, Li, below the surface of the surrounding sediment at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), and 
wherein when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, the first sensor is operable to detect when the portion of the surrounding sediment is removed from the area around the structure by detecting when a first portion of the surrounding sediment is removed from an area around the first sensor (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 13:Swartz and Ding teach all the limitations of claim 12, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein the sensor system additionally comprises a second sensor (sensors 710), 
wherein when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, the second sensor is affixed on the conduit so as to be disposed at a second length, Ls, below the sediment at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]),
wherein when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, Li < Ls, (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]) and 
wherein when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, the second sensor is operable to detect when the portion of the surrounding sediment is removed from the area around the structure by detecting when a second portion of' the surrounding sediment is removed from an area around the second sensor (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 14:Swartz and Ding teach all the limitations of claim 13, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein the sensor system comprises a sensor selected from a group of sensors consisting of motion sensors, position sensor, displacement sensor, tilt sensors, force sensors, flow sensors, ultrasonic sensors, magnetic sensors, magneto-resistive sensors, photo sensors, vibrating wire sensors, linear elastic structure sensors and pressure sensors (e.g. [0026]-[0027])
     The examiner notes that Ding teaches the use of optical fiber temperature sensors in conjunction with a DTS demodulator. Thus Ding inherently teaches or renders obvious what may be interpreted under BRI as “photo sensors” (i.e. that which receives the optical signals and translates them into electrical signals or the temperature signals used in the calculation of the environmental coefficient in [0028]).
Regarding claim 16:Swartz and Ding teach all the limitations of claim 11, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
providing, via the sensor system and when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, a removal-depth signal to the controller, the removal-depth signal being based on the portion of the sediment that is removed from the area around the sensor system when the portion of the surrounding sediment is removed from the area around the sensor system (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]); and 
outputting, via a comparing component of the controller and when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, a warning signal based on the removal-depth signal and a predetermined threshold (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 18:Swartz and Ding teach all the limitations of claim 11, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein the sensor system comprises a first sensor (sensors 710), 
wherein when the sensor system is operable to detect when the second portion of sediment is deposited around the structure, the first sensor is affixed on the conduit so as to be disposed at the initial length, Li, above the surface at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), and 
wherein when the sensor system is operable to detect when the second portion of sediment is deposited around the structure, the first sensor is operable to detect when the second portion of sediment is deposited around the structure (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 19:Swartz and Ding teach all the limitations of claim 18, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein the sensor system additionally comprises a second sensor (sensors 710), 
wherein when the second portion of sediment is deposited around the structure, the second sensor is affixed on the conduit so as to be disposed at a second length, Ls, above the surface at the initial time (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]), 
wherein when the second portion of sediment is deposited around the structure, Li < Ls, and wherein when the second portion of sediment is deposited around the structure, the second sensor is operable to detect when the portion of the surrounding sediment is deposited around the structure by detecting when a third portion of the sediment is deposited around the second sensor (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
Regarding claim 20:Swartz and Ding teach all the limitations of claim 11, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
providing, via the sensor system and when the second portion of sediment is deposited around the structure, a deposit-depth signal to the controller, the deposit-depth signal being based on the second portion of the sediment that is deposited around the structure when the second portion of the sediment is deposited around the structure (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]); and 
outputting, via a comparing component of the controller and when the second portion of sediment is deposited around the structure, a warning signal based on the deposit-depth signal and a predetermined threshold (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])

Claims 4 and 14 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 20130233079 A1, prior art of record) in view of Ding et al. (CN 106405760 A - all citations are to the attached English translation) and further in view of Weijewickreme et al. (US 20200064129 A1, prior art of record).Regarding claim 4:Swartz and Ding teach all the limitations of claim 1, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein said sensor system comprises a sensor selected from a group of sensors consisting of motion sensors, position sensor, displacement sensor, tilt sensors, force sensors, flow sensors, ultrasonic sensors, magnetic sensor, magneto-resistive sensor, photo sensors, vibrating wire sensors, linear elastic structure sensors and pressure sensors (e.g. [0026]-[0027])Under an alternative interpretation, Ding fails to teach:
wherein said sensor system comprises a sensor selected from a group of sensors consisting of motion sensors, position sensor, displacement sensor, tilt sensors, force sensors, flow sensors, ultrasonic sensors, magnetic sensor, magneto-resistive sensor, photo sensors, vibrating wire sensors, linear elastic structure sensors and pressure sensorsWeijewickreme teaches:
using a combination of multiple different types of sensors (e.g. [0056], [0084])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple different types of sensors (e.g. the sensors of Swartz and the sensors of Ding), as taught by Weijewickreme, to provide additional redundancy and verification (Weijewickreme - [0084]).
Regarding claim 14:Swartz and Ding teach all the limitations of claim 13, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein the sensor system comprises a sensor selected from a group of sensors consisting of motion sensors, position sensor, displacement sensor, tilt sensors, force sensors, flow sensors, ultrasonic sensors, magnetic sensors, magneto-resistive sensors, photo sensors, vibrating wire sensors, linear elastic structure sensors and pressure sensors (e.g. [0026]-[0027])Under an alternative interpretation, Ding fails to teach:
wherein the sensor system comprises a sensor selected from a group of sensors consisting of motion sensors, position sensor, displacement sensor, tilt sensors, force sensors, flow sensors, ultrasonic sensors, magnetic sensors, magneto-resistive sensors, photo sensors, vibrating wire sensors, linear elastic structure sensors and pressure sensorsWeijewickreme teaches:
using a combination of multiple different types of sensors (e.g. [0056], [0084])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple different types of sensors (e.g. the sensors of Swartz and the sensors of Ding), as taught by Weijewickreme, to provide additional redundancy and verification (Weijewickreme - [0084]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 20130233079 A1, prior art of record) in view of Ding et al. (CN 106405760 A - all citations are to the attached English translation) and further in view of Hoskins et al. (KR 20150095718 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 7:Swartz and Ding teach all the limitations of claim 6, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, said sensor system is operable to provide a first removal-depth signal to said controller at a first time, t1, (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
wherein when said sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, said sensor system is further operable to provide a second removal-depth signal to said controller at a second time, t2, and (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
wherein said controller comprises a comparing component operable to output a warning signal based on the first removal-depth signal, the second removal-depth signal and a predetermined threshold (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])Swartz fails to explicitly teach:
a moving averageHoskins teaches:
a moving average (page 5, paragraph beginning with “[t]he first data processing process…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a moving average, as taught by Hoskins, in the device of Swartz to reduce noise. The examiner notes that Swartz hints / suggests the use of measures such as a moving average (Swartz - [0059], [0089], [0093], [0095]).
Regarding claim 17:Swartz and Ding teach all the limitations of claim 11, as mentioned above.Swartz also teaches (FIGS. 7A-7B):
providing, via the sensor system and when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, a first removal-depth signal to the controller at a first time, t1; (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])
providing, via the sensor system and when the sensor system is operable to detect when the first portion of sediment on the surface and surrounding the structure is removed from the first area around the structure, a second removal-depth signal to the controller at a second time, t2; and (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095]) 
outputting, via a comparing component of the controller, a warning signal based on the first removal-depth signal, the second removal-depth signal and a predetermined threshold (FIGS. 7A-7B, [0010]-[0012], [0048], [0050], [0056]-[0057], [0060], [0075], [0077], [0089], [0090], [0095])Swartz fails to explicitly teach:
a moving averageHoskins teaches:
a moving average (page 5, paragraph beginning with “[t]he first data processing process…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a moving average, as taught by Hoskins, in the method of Swartz to reduce noise. The examiner notes that Swartz hints / suggests the use of measures such as a moving average (Swartz - [0059], [0089], [0093], [0095]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856